Case 18-09416        Doc 52     Filed 04/18/19     Entered 04/18/19 08:43:06          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09416
         Sharon D Walton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09416      Doc 52    Filed 04/18/19        Entered 04/18/19 08:43:06              Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor              $12,670.00
        Less amount refunded to debtor                        $10,474.35

 NET RECEIPTS:                                                                                  $2,195.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $708.60
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $708.60

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
 INTERNAL REVENUE SERVICE        Priority      30,067.76            NA            NA            0.00       0.00
 SANTANDER CONSUMER USA          Secured        1,487.05       1,487.05      1,487.05      1,487.05        0.00
 SANTANDER CONSUMER USA          Unsecured     14,261.00            NA            NA            0.00       0.00
 SANTANDER CONSUMER USA          Unsecured     27,128.00            NA            NA            0.00       0.00
 CAPITAL ONE                     Unsecured         463.00           NA            NA            0.00       0.00
 CARDWORKS/CW NEXUS              Unsecured      1,570.00            NA            NA            0.00       0.00
 CHASE BANK                      Unsecured      3,000.00            NA            NA            0.00       0.00
 COMENITY BANK/ASHLEY STEWART    Unsecured      1,234.00            NA            NA            0.00       0.00
 COMENITY BANK/VICTORIAS SECRE   Unsecured         123.00           NA            NA            0.00       0.00
 CREDIT FIRST NATIONAL ASSOC     Unsecured         825.00           NA            NA            0.00       0.00
 CREDIT ONE BANK                 Unsecured      1,710.00            NA            NA            0.00       0.00
 EASYPAY/DVRA                    Unsecured         469.00           NA            NA            0.00       0.00
 ELASTIC LOANS                   Unsecured      1,000.00            NA            NA            0.00       0.00
 GENESIS BANKCARD SERVICES       Unsecured         262.00           NA            NA            0.00       0.00
 MED BUSINESS BUREAU/RUSH UNIV   Unsecured         995.00           NA            NA            0.00       0.00
 NORDSTROM FSB                   Unsecured      1,382.00            NA            NA            0.00       0.00
 OPPITY FINANCE                  Unsecured      3,654.00            NA            NA            0.00       0.00
 PRESONIFY FINANCIAL             Unsecured      1,500.00            NA            NA            0.00       0.00
 REP/BUILD                       Unsecured         461.00           NA            NA            0.00       0.00
 SYNCHRONY BANK/WALMART          Unsecured         611.00           NA            NA            0.00       0.00
 TBOM/CONTFIN                    Unsecured         626.00           NA            NA            0.00       0.00
 VON MAUR INC                    Unsecured         235.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-09416        Doc 52      Filed 04/18/19     Entered 04/18/19 08:43:06              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,487.05          $1,487.05              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,487.05          $1,487.05              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $708.60
         Disbursements to Creditors                             $1,487.05

 TOTAL DISBURSEMENTS :                                                                       $2,195.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
